Title: Thomas Jefferson to John Quincy Adams, 26 December 1817
From: Jefferson, Thomas
To: Adams, John Quincy


                    
                        Dear Sir
                        Monticello
Dec. 26. 17.
                    
                    On my return to this place after an absence of 6 weeks I find here your favor of Nov. 29. when I proposed to the President the appointment of mr Sasserno to be Consul at Nice, I was not possessed of his Christian name. I therefore took measures immediately to obtain it, and found also, on my return here, the answers to my enquiries. his name is Victor Adolphus Sasserno. I was intimately acquainted with his father, the late mr Sasserno, one of the most worthy and respectable merchants of Nice. the son being destined for commerce, was sent to London where he staid some years in a commercial house, and learnt to speak and write English well. he has now succeeded to the business of his father, & I recieve satisfactory assurances that his character is correct & respectable in every point of view, & well worthy the appointment proposed for him.   Our commerce with Nice is as yet inconsiderable.  it’s productions are the same as those of the rest of Italy, fruits, oils, wines Etc. but it’s wines are the very first of that country, being of remarkable flavor & good body.   the port of Nice itself does not recieve large vessels, but that of Villa Franca only 3. miles Eastward and within the same jurisdiction, is capable of recieving vessels of war, and being, as is said, a good place for repairs, may be a convenience to our Mediterranean squadrons. many Americans pass their winters there, as do the English, & have hitherto been obliged to put themselves under the patronage of the English Consul. they have resident Consuls of France, Austria, Russia, Spain, Portugal, Tuscany, Rome, Naples, England & Denmark. Prussia has lately named one, & one is expected to be appointed by Sweden. all these are merchants of the place except those of France, Spain and England. I think that Nice was among the restorations made by the allies to their antient sovereigns, and that it is now, of course, separated from France and subject to the King of Sardinia.
                    I return the Commission you inclosed me, & when the new one shall be signed you will oblige me greatly by having a line of information written to me. I salute you with great esteem and respect.
                    
                        Th: Jefferson
                    
                